343 F.2d 135
Frank G. RHODES, Appellant,v.Harry C. TINSLEY, Warden of Colorado State Penitentiary,Canon City, Colorado, Appellee.
No. 7948.
United States Court of Appeals Tenth Circuit.
April 2, 1965.

Ronald S. Luedemann, Denver, Colo., for appellant.
John E. Bush, Asst. Atty. Gen.  (Duke W. Dunbar, Atty. Gen., and Frank E. Hickey, Deputy Atty. Gen., with him on the brief), for appellee.
Before PICKETT and LEWIS, Circuit Judges, and DAUGHERTY, District judge.
PER CURIAM.


1
Appellant, a Colorado state prisoner, filed with the Chief Judge of this Court an application for a writ of habeas corpus which by order dated August 21, 1964, was transferred to the District Court for the District of Colorado pursuant to the provisions of 28 U.S.C. 2241(b).  The District Court denied the application without a hearing upon the grounds that appellant's contention that his confession had been improperly admitted into evidence during the state trial stated an issue that had been fully heard and found to be without merit in a prior habeas corpus proceeding lodged as an original action in that federal district court.  The order of denial stated the trial court's satisfaction that the ends of justice would not be served by further inquiry upon the issue.  This appeal follows the order of denial.


2
The record clearly shows that appellant's contentions were fully considered in his prior application and our consideration of the earlier proceedings (which include a review of the entire state court proceedings) indicates no abuse of discretion upon the part of the trial court in refusing further inquiry.  The case falls squarely within the contemplation of the provisions of 28 U.S.C. 2244.


3
The judgment is affirmed.